DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
It is noted that Applicant has not filed an Information Disclosure Statement.  If Applicant becomes aware of any prior art that may be pertinent to the examination and analysis of the claimed subject matter, a PTO-1449 form should be filed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10; the claim recites the limitation “each guide passageway has a proximal end portion and a distal end and the proximal end portion and the proximal end portion of the guide passageway is chamfered” in lines 1-3 of the claim. This limitation is unclear because it is written in a manner that does not define the end portions of the passageway clearly, which renders the claim indefinite. Therefore, it is not clear what this limitation is attempting to define. Clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US 20200070211 A1) hereinafter Brown.
Regarding claim 1, Brown (Figures 1-7) teaches ([0026]-[0040]) a cleaning stick guide (adapter, 10 as shown in Figures 1-3 and annotated Figure 2 of Brown below) for an optical housing 12 (see annotated Figure 2 of Brown) having one or more ferrules (ferrule, 56; Figures 6 and 7) therein, the cleaning stick guide comprising: 
a guide housing (adapter cap, 16) configured to couple to the optical housing, the guide housing having a proximal end (front side, 20) and a distal end (rear/internal side of 16, up to next wall), the guide housing including one or more guide passageways (port, 24 plus adapter sleeve, 32), each guide passageway extending from the proximal end through the distal end, each guide passageway being disposed in the guide housing to align with one ferrule of the one or more ferrules in the optical housing when the guide housing is coupled to the optical housing, each guide passageway being sized and shaped to receive a cleaning stick (outer nozzle extension, 110) and to guide the cleaning stick to said one ferrule for cleaning said one ferrule ([0027], [0040]-[0042]).  

    PNG
    media_image1.png
    513
    1104
    media_image1.png
    Greyscale
Annotated Figure 2 of Brown.
Regarding claim 2, Brown teaches the cleaning stick guide of claim 1, wherein the one or more guide passageways comprises a plurality of guide passageways (Figure 7; [0010], [0027]; ports, 24 plus adapter sleeves, 32).  
Regarding claim 3, Brown teaches the cleaning stick guide of claim 1, wherein each guide passageway has a narrow section (adapter sleeve, 32 defines a narrow channel) toward the distal end of the guide housing (Figure 7; [0010], [0027]).  
Regarding claim 4, Brown teaches the cleaning stick guide of claim 1, further comprising a dust cover (shutter door, 18) moveable relative to the guide housing between a closed position (Figure 2) and an open position (Figure 3), wherein in the closed position the dust cover blocks the one or more guide passageways and wherein in the open position the dust cover permits access to the one or more guide passageways ([0026], [0028]).  
Regarding claim 5, Brown teaches the cleaning stick guide of claim 4, wherein the dust cover is operatively connected to the guide housing (in the adapter cap, 16, the shutter door, 18 pivots about a hinge, 26; [0026], [0028]).  
Regarding claim 6, Brown teaches the cleaning stick guide of claim 5, further comprising a hinge coupling the dust cover to the guide housing (in the adapter cap, 16, the shutter door, 18 pivots about a hinge, 26; [0026]).  
Regarding claim 7, Brown teaches the cleaning stick guide of claim 4, wherein the dust cover includes one or more protrusions (see the annotated Figure 2 of Brown above), each protrusion sized and shaped to be disposed in one of the guide passageways when the cover is in the closed position (Figure 2; [0026], [0028]).
Regarding claim 10, Brown teaches the cleaning stick guide of claim 1, wherein each guide passageway has a proximal end portion and a distal end (annotated Figure 2 of Brown above shows the proximal and distal end portions of the guide passageway) and the proximal end portion and the proximal end portion of the guide passageway is chamfered (see annotated Figure 1 of Brown below).  

    PNG
    media_image2.png
    473
    965
    media_image2.png
    Greyscale

Annotated Figure 1 of Brown.
Regarding claim 11, Brown et al. (US 20200070211 A1) (Figures 1-7) teaches ([0026]-[0040]) an optical adapter assembly (adapter, 10 as shown in Figures 1-3, 6 and 7 and annotated Figure 2 of Brown above) for connecting to one or more optical connectors (connectors, 54), each optical connector having one or more ferrules (ferrules, 56), the optical adapter assembly comprising: 
an optical adapter (see annotated Figure 2 of Brown above) having an adapter housing (adapter body, 12) defining a port (port, 24), the optical adapter configured to couple to the one or more optical connectors such that the one or more ferrules are disposed in the adapter housing when the one or more optical connectors are coupled to the optical adapter (Figures 1-3, 6 and 7; [0026], [0027], [0040]); 
a cleaning stick guide (adapter, 10 as shown in Figures 1-3 and annotated Figure 2 of Brown above) having a proximal end (front side, 20) and a distal end (internal wall, 30), the cleaning stick guide sized and shaped to be coupled to the port of the optical adapter (see annotated Figure 2 of Brown above), the cleaning stick guide including one or more guide passageways (port, 24 plus adapter sleeve, 32), each guide passageway extending from the proximal end to the distal end, each guide passageway is disposed in the cleaning stick guide to align with one ferrule of the one or more ferrules of the one or more optical connectors when the cleaning stick guide is disposed in the port of the optical adapter and the one or more optical connectors are coupled to the optical adapter, each guide passageway sized and shaped to receive a cleaning stick (outer nozzle extension, 110) and to guide the cleaning stick to said one ferrule for cleaning said one ferrule (Figures 6 and 7; [0040]-[0042]).  
Regarding claim 12, Brown teaches the optical adapter assembly of claim 11, wherein the one or more guide passageways comprises a plurality of guide passageways (Figure 7; [0010], [0027]; ports, 24 plus adapter sleeves, 32).  
Regarding claim 13, Brown teaches the optical adapter assembly of claim 11, wherein each guide passageway has a narrow section (adapter sleeve, 32 defines a narrow channel) toward the distal end of the cleaning stick guide (Figure 7; [0010], [0027]).  
Regarding claim 14, Brown teaches the optical adapter assembly of claim 11, further comprising a dust cover (shutter door, 18) moveable relative to the cleaning stick guide between a closed position (Figure 2) and an open position (Figure 3), wherein in the closed position the dust cover blocks the one or more guide passageways and wherein in the open position the dust cover permits access to the one or more guide passageways ([0026], [0028]). 
Regarding claim 15, Brown teaches the optical adapter assembly of claim 14, wherein the dust cover is operatively connected to the cleaning stick guide (in the adapter, 10, the shutter door, 18 pivots about a hinge, 26; [0026], [0028]).  
Regarding claim 16, Brown teaches the optical adapter assembly of claim 15, further comprising a hinge coupling the dust cover to the cleaning stick guide (in the adapter, 10, the shutter door, 18 pivots about a hinge, 26; [0026]).  
Regarding claim 17, Brown teaches the optical adapter assembly of claim 14, wherein the dust cover includes one or more protrusions (see annotated Figure 2 of Brown above), each protrusion sized and shaped to be disposed in one of the guide passageways when the cover is in the closed position (Figure 2; [0026], [0028]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over by Brown et al. (US 20200070211 A1) hereinafter Brown, as applied to claims 1 and 11 above, and further in view of Milchtein et al. (WO 2019040385 A1) hereinafter Milchtein. 
Regarding claim 8, Brown teaches the cleaning stick guide of claim 1, but does not specifically disclose that wherein the guide housing includes an insert portion sized and shaped to be inserted into the optical housing, the insert portion defining the distal end of the guide housing. 
However, Milchtein (Figures 5-9) teaches ([0014], [0032]) a cleaning tool wherein the daughtercard plug connector, 30 includes an insert portion, housing, 36 sized and shaped to be inserted into the housing, 32 of the backplane socket connector, 28, the insert portion, housing, 36 defining the distal end, 36b of the daughtercard plug connector, 30, to allow for more secure attachment of connection via the insert.
Since Brown and Milchtein are both from the same field of endeavor, the purpose disclosed by Milchtein would have been recognized in the pertinent art of Brown.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate the teachings of Milchtein and provide the cleaning stick guide, wherein the guide housing includes an insert portion sized and shaped to be inserted into the optical housing, the insert portion defining the distal end of the guide housing, for the purpose of obtaining a cleaning tool configured to efficiently clean optical fibers and/or ferrules in a connector.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, dependent claim 8 is found obvious over Brown and further in view of Milchstein.
Regarding claims 9 and 18, Brown teaches the cleaning stick guide of claim 1 and/or the optical adapter assembly of claim 11, but does not specifically disclose that wherein the guide housing includes one or more locators configured to engage the optical housing and position the guide housing relative to the optical housing when the insert portion is inserted into the optical housing. 
 However, Milchtein (Figures 5-9) teaches ([0032]) a cleaning tool wherein the housing, 36 of the daughtercard plug connector, 30 and the housing, 32 of the backplane socket connector, 28 have alignment features like a rail, 104 extending outwardly from the housing, 32 of the backplane socket connector, 28 which mates with a recess, 106 in arms, 108 extending from the housing, 36 of the daughtercard plug connector, 30 for ensuring a proper connection of the backplane socket connector, 28 and the daughtercard plug connector, 30 during mating.
Since Brown and Milchtein are both from the same field of endeavor, the purpose disclosed by Milchtein would have been recognized in the pertinent art of Brown.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate the teachings of Milchtein and provide the cleaning stick guide, wherein the guide housing includes one or more locators configured to engage the optical housing and position the guide housing relative to the optical housing when the insert portion is inserted into the optical housing, for the purpose of obtaining a proper connection between two removable parts during mating.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, dependent claims 9 and 18 would have been obvious over Brown and further in view of Milchstein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-Ando et al. (JP 6771050 B2) discloses a cleaning tool for an optical connector with an insertion guide that aligns the connection end face of the single-core connector with the cleaning thread when it is inserted into the adapter.
-Sugita et al. (US 20110047731 A1) teaches an optical connector clearing tool capable of decreasing the number of parts by using a simple structure and requiring no driving source.
- Malevants et al. (US 7089624 B2) discloses an improved cleaner for cleaning the end surface area of a ferrule of a fiber optic connector.
- Fujiwara et al. (US 20050286853 A1) teaches an optical connector cleaning tool that performs wiping and cleaning of a connection end face of an optical connector by movement of a cleaning member.
- Shimoji et al. (US 6047716 A) discloses a cleaning tool for cleaning a connection end surface of a ferrule attached to an optical connector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOJAN PULLOCKARAN PAVUNNY whose telephone number is (571) 272-8419. The examiner can normally be reached M-F 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHOJAN PULLOCKARAN PAVUNNY/Examiner, Art Unit 2874                                                                                                                                                                                                        09/29/2022




/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        September 30, 2022